Citation Nr: 9916557	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the service-connected degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from April 
1987 to May 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision of the RO.  In that 
decision, the RO granted the veteran's claim of service 
connection for low back pain, characterized as degenerative 
disc disease at L5-S1 and assigned a 10 percent schedular 
rating for the condition; denied the veteran's claims of 
service connection for residuals of right shoulder injury, 
residuals of a fracture of the right fifth metacarpal, a 
right foot condition and a left wrist condition; and granted 
the veteran's claim of service connection for plantar warts 
of the left foot, assigning a noncompensable evaluation for 
the condition.

The veteran's claim of service connection for residuals of a 
fracture of the fifth metacarpal of the right hand was 
developed for appellate review by the RO, but that issue was 
subsequently withdrawn by the veteran.  That claim is 
therefore not before the Board for appellate review.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The Court 
has held that, when a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).

At his September 1998 video-conference hearing before an 
Acting Member of the Board, the veteran stated that the 
symptomatology associated with his service-connected 
degenerative disc disease at L5-S1 had increased in severity 
in the previous six to eight months.  Additionally, the 
veteran claimed that he had new physical problems that he 
felt were associated with the service-connected degenerative 
disc disease at L5-S1.

As the veteran has been found to have submitted a well-
grounded claim, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA examination of record was administered in 
September 1997.  The veteran alleged that the symptomatology 
associated with his service-connected condition had increased 
in severity since that time.  A thorough and contemporaneous 
examination is therefore necessary to adequately assess the 
current severity of the veteran's service-connected 
degenerative disc disease at L5-S1.

Additionally, the Board notes that, in January 1998, the 
veteran submitted a Notice of Disagreement in which the 
veteran expressed disagreement with the propriety of the 
initial rating assigned for the service-connected plantar 
warts of the left foot.  A Statement of the Case was never 
issued as to this claim.  As a valid Notice of Disagreement 
has been received as to this issue, the RO must issue the 
veteran a Statement of the Case and advise him of the 
requirements to complete the appeal.

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his back condition since September 1998.  
The RO should request the veteran to 
furnish signed authorizations for release 
of any private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.

2.  The veteran should be scheduled for a 
comprehensive VA examination to assess 
the current severity of the service-
connected degenerative disc disease at 
L5-S1.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with this examination.  The 
examiner should be asked to answer the 
following questions:

a.  Is the service-connected 
degenerative disc disease at L5-S1 
manifested by limitation of motion?  
If so, is the limitation slight, 
moderate, or severe?  The examiner 
should identify any objective 
evidence of pain or functional loss 
due to pain associated with the 
service-connected disability.  The 
examiner should also be requested to 
provide an opinion as to the extent 
that pain limits the veteran's 
functional ability and whether, and 
to what extent, there is weakened 
movement, excess fatigability, or 
incoordination.  Limitation of 
motion due to pain, including pain 
on flare-ups or upon repeated use, 
should be specifically considered 
and referred to by the examiner.

b.  Is the service-connected 
degenerative disc disease at L5-S1 
manifested best described as mild; 
moderate with recurring attacks; 
severe with recurring attacks and 
only intermittent relief; or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc, with little 
intermittent relief?

3.  The RO must issue the veteran and his 
representative a Statement of the Case 
regarding the issue of the propriety of 
the initial noncompensable evaluation for 
his service-connected plantar warts of 
the left foot.  The veteran should be 
advised of the requirements for 
completing his appeal of the issue.  .

4.  Upon completion of the development 
requested above, and the performance of 
any other development deemed appropriate 
by the RO, the veteran's claim should be 
reviewed once again.  If the action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

